Exhibit 10.47




FIRST AMENDMENT
TO THE
SJW CORP.
AMENDED AND RESTATED DIRECTOR COMPENSATION AND EXPENSE REIMBURSEMENT POLICIES

WHEREAS, SJW Corp. (“SJW California”) maintained the SJW Corp. Amended and
Restated Director Compensation and Expense Reimbursement Policies (the
“Policy”);
WHEREAS, SJW California was merged with and into SJW Group, Inc., a Delaware
corporation and wholly-owned subsidiary of SJW California (the “Company”);
WHEREAS, effective upon the merger of SJW California with and into the Company
(the “Merger”), the Company changed its name to SJW Group;
WHEREAS, at the effective time of the Merger, the Company assumed the Policy;
and
WHEREAS, the Company wishes to amend the Policy to reflect the assumption of the
Policy by the Company at the effective time of the Merger.
NOW, THEREFORE, the Policy is hereby amended as follows to be effective upon
consummation of the Merger:
1.The title of the Policy shall be revised to “SJW Group Amended and Restated
Director Compensation and Expense Reimbursement Policies”.
2.All references to “SJW Corp.” in the Policy shall be replaced with references
to “SJW Group”.
3.Except as expressly modified by this First Amendment, all the terms and
provisions of the Policy shall continue to remain in full force and effect.
[Signature Page Follows]




DB2/ 30717212.2
 
 
 




--------------------------------------------------------------------------------


    




IN WITNESS WHEREOF, the Company has caused this First Amendment to be executed
on this 15th day of November, 2016.


    
SJW Group
 
 
 
 
By:
/s/ W. Richard Roth
 
W. Richard Roth, President,
 
Chief Executive Officer and
 
Chairman of the Board of Directors





DB2/ 30717212.2
[Signature Page to the First Amendment to the
Amended and Restated Director Compensation and Expense Reimbursement Policies]